CORRECTED NOTICE OF ALLOWABILITY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/28/2022.  In the amendment, claims 1 and 2 have been amended, claims 3-7 have been cancelled, and claim 8 has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/2022, with respect to the rejection of claims 1-7 under 35 USC 103 as being unpatentable over US Pat. No. 5,429,136 (Milo et al.) in view of US Pat. No. 2015/0141816 A1 (Gupta et al.) have been fully considered and are persuasive.  The rejection of claims 1 & 2 (claims 3-7 are cancelled) has been withdrawn. 
Applicant argues claim 1 in light of the amendment made to incorporate the following language: a) an inner diameter of the internal space of the torque shaft is equivalent to an outer diameter of the light guide material, (b) the light guide material and the reflective material are disposed within the internal space of the torque shaft such that the light guide material and the reflective material have a common axial orientation, and c) the light guide material and the reflective material can move integrally with the torque shaft along the first direction.
In particular, it is argued that ‘the combination of Milo and Gupta does not disclose a catheter in which the inner diameter of the internal space of the torque shaft is equivalent to the outer diameter of the light guide material, and both a light guide material and reflective material disposed within the internal space of the torque shaft such that the light guide material and the reflective material have a common axis’.  Examiner agrees with applicant’s arguments that the combination of Milo and Gupta does not teach or suggest these limitations.  For this reason, and in light of the remaining arguments, claim 1 is allowable over the prior art.
Regarding new claim 8, formerly pending dependent claim 6 recited ‘the light guide material and the reflective material are disposed on an outer peripheral surface side of the torque shaft’ which is now recited as element (a) of claim 8.  Applicant argues that the 103 reasoning provided by examiner, ‘for the purpose of providing a different construction design and/or a different angle of reflection, since it has been held that rearranging parts of an invention involves only routine skill in the art’, would affect the device’s operation and would not be an obvious modification In re Japikse because of this.  Examiner agrees with this argument and, therefore, the prior art as would have been applied to this limitation (which is now new claim 8) would no longer be applicable nor would have been an obvious modification.  For this reason, and in light of the remaining arguments, claim 8 is allowable over the prior art.
Allowable Subject Matter
Claims 1, 2, & 8 are allowed.
The following is an examiner’s statement of reasons for allowance: see Response to Arguments section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771

/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 13, 2022